NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY G. HUNT,
Claim,ant-Appellc.',nt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAlRS, `
Resp0ndent-Appellee. '
2011-7009
Appeal from the United States Court of Appea1s for
Veterans C1aiIns in case no. 10-1065, Judge Bruce E.
Kaso1d.
ON MOTION
ORDER
Anth0ny G. I-Iunt moves for leave to proceed in forma
pauperis. The United States has not responded.
Hunt is incarcerated. Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the

HUNT V. DVA 2
prepayment of fees 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $455
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). 'l`hereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full. Id. `
By separate letter, the custodian of Hunt’s prison ac-
count is being directed to make the necessary arrange-
ments to forward the filing fee to the court.
Accordingly,
IT ls ORDERE1) THA'1‘:
Hunt’s motion to proceed in forma pauperis is denied.
FoR THE CoURT
mv 1 9 mo /S/ Jan Horbaly
Date J an Horbaly
Clerk
ccc Anthony G. Hunt "_
gm
10
§
THE FEDERA U|T
Melissa Devine, Esq. ll-3-COU 0F LSFOR
I'_'
9
:u
ca
829 NUV. 1 9 2010
JAN HGRBALY
CLERK